August 29, 2008


Ms. Cynthia Rucker Allen
Whitten Law Firm
P. O. Box 208
Abilene, Tx 79604-0208
Ms. Patricia Kay Dyer
Taylor County District Attorney's Office
400 Oak Street, Suite 120
Abilene, TX 79602

RE:   Case Number:  07-0698
      Court of Appeals Number:  11-06-00228-CV
      Trial Court Number:  5969-CX

Style:      IN THE INTEREST OF M.N., A CHILD

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Monte Lee      |
|   |Sherrod            |
|   |Ms. Patricia Black |
|   |Mr. Kenneth G.     |
|   |Leggett            |
|   |Ms. Patricia       |
|   |Henderson          |
|   |Ms. Sherry         |
|   |Williamson         |